Case: 17-15768     Date Filed: 01/02/2019   Page: 1 of 5


                                                             [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 17-15768
                             ________________________

                        D.C. Docket No. 1:16-cr-20957-CMA-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

versus

SHELDON RICARDO PALMER,

                                                     Defendant - Appellant.

                             ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                   (January 2, 2019)

Before JORDAN, GRANT, and HULL, Circuit Judges.

PER CURIAM:

         Sheldon Palmer appeals his convictions on 13 counts of wire fraud in violation

of 18 U.S.C. §§ 1343 & 2, and 3 counts of aggravated identity theft in violation of
                Case: 17-15768   Date Filed: 01/02/2019   Page: 2 of 5


18 U.S.C. § 1028A(a)(1). Following our review of the record, and with the benefit

of oral argument, we affirm. Because we write for the parties, we assume their

familiarity with the issues presented, and set out only what is necessary to explain

our decision.


      First, Mr. Palmer argues that there was a constructive amendment of the

indictment by the district court and the government as to the wire fraud counts

because he was tried and convicted for “receiving” the cash from the fraudulent

money transfers, and not “transmitting” or “sending” any money as charged in the

indictment. See Appellant’s Br. at 31-36. A constructive amendment, generally

speaking, occurs when the essential elements of the offense contained in the

indictment are altered to broaden the possible bases for conviction beyond what is

contained in the indictment. See, e.g., United States v. Madden, 733 F.3d 1314, 1318

(11th Cir. 2013).

      Here there was no constructive amendment. The indictment charged that Mr.

Palmer, as part of a scheme to defraud, caused the transmission of wire

communications “for” 13 money transfers. The evidence at trial showed that Mr.

Palmer went to Wal-Mart stores and, by answering security questions and providing

identification (sometimes with a false identity), obtained cash from a fraudulent

money transfer. The evidence, including the still shots from the Wal-Mart security

videos, also showed that Mr. Palmer saw Wal-Mart employees typing information
                                         2
              Case: 17-15768     Date Filed: 01/02/2019    Page: 3 of 5


on a computer for the purpose of finalizing the money transfer and giving him the

money. The wire communications charged in the indictment were the transmissions

sent from the Wal-Mart stores in South Florida to MoneyGram in Minnesota, and

by showing up at the Wal-Mart stores and requesting the payment from the money

transfers in question, Mr. Palmer caused (or at least aided and abetted) those wire

communications. Stated differently, the wire communications charged in the wire

fraud counts would not have taken place without Mr. Palmer showing up to request

payment from the money transfers.

      Second, Mr. Palmer contends that the district court erred in admitting, as

inextricably intertwined, evidence of more than 20 uncharged instances where he

went to a Wal-Mart store to pick up cash from a money transfer. See Appellant’s

Br. at 38-42. We do not find any abuse of discretion. The uncharged pickups were

temporally consistent with the indictment – they took place between August 10,

2014, and November 30, 2015, while the wire fraud counts involved pickups

between August 17, 2014, and November 30, 2015 – and helped to establish Mr.

Palmer’s methods. See United States v. Ford, 784 F.3d 1386, 1394 (11th Cir. 2015).

      Third, Mr. Palmer asserts that the district court erred in certain of its

evidentiary rulings. See Appellant’s Br. at 43-49. We again find no abuse of

discretion. We address the challenge to Government Exhibits 26 and 30 and affirm

as to the other evidentiary rulings without further discussion.
                                          3
              Case: 17-15768    Date Filed: 01/02/2019   Page: 4 of 5


      There is some authority supporting the admission of Government Exhibits 26

and 30 as business records under Rule 803(6), e.g., United States v. Fuji, 301 F.3d
535, 539 (7th Cir. 2002), but even if they were not admissible on that basis, they

were likely admissible as summary exhibits under Rule 1006. Significantly, there is

no claim that the original business records from which Government Exhibits 26 and

30 were derived – the records concerning the money transfer transactions – were

themselves inadmissible. See generally Peat, Inc. v. Vanguard Research, Inc., 378
F.3d 1154, 1160 (11th Cir. 2004). Given that the original business records were not

prepared for litigation, Government Exhibits 26 and 30 were not “testimonial” in the

Sixth Amendment sense, and Mr. Palmer’s Confrontation Clause claim under

Crawford v. Washington, 541 U.S. 36 (2004), fails. See United States v. Nixon, 694
F.3d 623, 634-35 (6th Cir. 2012); United States v. Jamieson, 427 F.3d 394, 411 (6th

Cir. 2005).

      Fourth, Mr. Palmer says that the evidence on the wire fraud charges was

insufficient because the government did not prove that he knew that wire

transmissions would be sent from Southern Florida to Minnesota. See Appellant’s

Br. at 49-52. We reject this claim because it is founded on a misapprehension of

what proof is necessary in a wire fraud case like this one. “Where one does an act

with knowledge that the use of the [interstate wires] will follow in the ordinary

course of business, or where such use can reasonably be foreseen, even though not

                                         4
              Case: 17-15768     Date Filed: 01/02/2019   Page: 5 of 5


actually intended, then he ‘causes’ the [interstate wires] to be used.” United States

v. Ross, 131 F.3d 970, 985 (11th Cir. 1997) (citation omitted). See also United States

v. Hill, 643 F.3d 807, 862 (11th Cir. 2011). There was sufficient evidence for the

jury to find either that Mr. Palmer knew that wire transmissions would be used or

that such use was reasonably foreseeable to him.


      Finally, Mr. Palmer claims that the cumulative effect of the errors he has

identified warrant reversal, even if one or more of them individually do not. See

Appellant’s Br. at 52-53. Because we have found no errors, we reject Mr. Palmer’s

cumulative error argument.


      AFFIRMED.




                                          5